Citation Nr: 0033618	
Decision Date: 12/26/00    Archive Date: 01/03/01

DOCKET NO.  96-09 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for skin rash.

2.  Entitlement to service connection for fatigue, claimed as 
a result of undiagnosed illness.  

3.  Entitlement to service connection for hypertension, 
claimed as a result of undiagnosed illness.  

4.  Entitlement to service connection for joint pains, 
claimed as a result of undiagnosed illness.  

5.  Entitlement to service connection for memory loss, 
claimed as a result of undiagnosed illness.  

6.  Entitlement to service connection for bleeding gums, 
claimed as a result of undiagnosed illness.  

7.  Entitlement to service connection for night sweats, 
claimed as a result of undiagnosed illness.  

8.  Entitlement to service connection for lung/respiratory 
problems, claimed as a result of undiagnosed illness.  

9.  Entitlement to service connection for diarrhea, claimed 
as a result of undiagnosed illness.  

10.  Entitlement to service connection for gastrointestinal 
problems, claimed as a result of undiagnosed illness.  

11.  Entitlement to service connection for leishmaniasis, 
claimed as a result of undiagnosed illness.  

12.  Entitlement to service connection for sleep apnea, 
including as a result of undiagnosed illness.  

13.  Entitlement to service connection for heart problems, 
including as a result of undiagnosed illness.  

14.  Entitlement to service connection for psychological 
problems, including depression and anxiety, including as a 
result of undiagnosed illness.  

15.  Entitlement to service connection for headaches, 
including as a result of undiagnosed illness.  

16.  Entitlement to service connection for sinusitis, 
including as a result of undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
March 1962, and from December 1990 to May 1991.  This appeal 
arises from a July 1995 rating decision of the Department of 
Veterans Affairs (VA), Area Processing Office located in 
Nashville, Tennessee, and subsequent rating decisions of the 
Montgomery, Alabama, regional office (RO).  

In December 1996, a hearing was held at the RO, before Nancy 
I. Phillips, the undersigned, a Veterans Law Judge who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  

In April 1997, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  

In October 1999, a second hearing was held at the RO, before 
Bettina S. Callaway, the undersigned, a Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 1991 & Supp. 1999).  




REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

At his most recent hearing before the Board in October 1999, 
the veteran reported that he continued to be treated by a Dr. 
Musick for skin complaints.  Review of the record indicates 
that the RO attempted to obtain records from Dr. Musick in 
1997; however, no response was received.  Additionally, 
records requested at that time from a Dr. Hyman and a Dr. 
Wood were also not received.  Under the new duty to assist 
provisions, the RO must make another attempt to obtain the 
records from Drs. Hyman, Wood and Musick.  

In his hearing testimony, the veteran also reported that a 
doctor contacted just days prior to the hearing had told him 
that pre-existing sleep apnea could have been aggravated by 
his service in Saudi Arabia.  The veteran should be informed 
that a written statement from that physician should be 
submitted in order to support his claim for service 
connection.

Accordingly, this case is REMANDED for the following:

1.  The RO must make another attempt to 
obtain the complete records of treatment 
of the veteran from Dr. Ed Hyman in New 
Orleans, Louisiana, and Drs. Melinda 
Musick and Jean Wood in Huntsville, 
Alabama.  All records received should be 
associated with the claims folder.

2.  The veteran should be informed that 
he should obtain a written statement from 
the physician that allegedly told him 
that pre-existing sleep apnea may have 
been aggravated by his service in Saudi 
Arabia; the written statement should be 
submitted to the RO in order to support 
his claim for service connection.

3.  The RO should obtain and associate 
with the claims folder all VA outpatient 
records of the veteran that are not 
currently of record.

4.  After obtaining and reviewing the 
additional medical evidence, the RO to 
schedule the veteran for any VA 
examinations deemed necessary in order to 
make a decision on his claims.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



-
_____________________________
___
BETTINA S. CALLAWAY
Veterans Law Judge
Board of Veterans' Appeals


_____________________________
___
NANCY I. PHILLIPS
Veterans Law Judge
Board of Veterans' Appeals


		
	MICHAEL D. LYON
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



